DETAILED ACTION
Claims 1–9, 11–20, 22 and 24–26 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Based on the pre-brief appeal conference decision on September 28, 2021, examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitation with the specific added limitation as recited in independent claims and subsequent dependent claims. The prior art of record fails to teach or suggest the limitations below in combination with the remaining claim limitations. 
“a plurality of serially-coupled cryptographic stages and at least one memory device, each stage having a corresponding look-up table with N entries stored in the at least one memory where N is an even integer, a data input, and a data output, wherein each stage performs the steps of: …
d) reading a displacement value from the look-up table of the stage indexed by the index value, the displacement value having one of N values; and
e) combining, with one of an adder and a subtractor, the received data value with the displacement value to generate an output data value applied to the data output of the stage, the output data value having one of N values; 
wherein one of the N entries contains integer value N/2 and remaining N-1 of the N entries only contains all integer values between 1 and N-1 inclusive; and wherein each of the N entries stores only one of the integer values.” 
Examiner has considered the summary of the invention as presented by the applicant on page 2 of pre-appeal conference request brief dated 08/009/2021. Examiner has interpreted the 
[0046] In FIG. 7, an all-electronic embodiment (e.g., in software executed by a processor or implemented as part of an integrated circuit) of the cryptographic system 100 in FIG. 1 is shown.  In this embodiment, the cryptographic system 700 comprises a series of stages 702, rotor position sequencers 706, and a rotor movement controller 130 comprising a rotor selection generator 120, a table 124, and a decoder 122.  The operation of the generator 120, table 124, and decoder 122 is substantially as described above.  In each stage 702, instead of a rotor 104 and a sequencer 106 that physically moves the rotor 104 as shown in FIG. 1, there is a mathematical equivalent of a rotor 104 and a sequencer 106.  To emulate a physical rotor 104, a modulo-N adder 712 receives a data value on input 708 and a value from a respective position sequencer 706, described below, to generate an index value.  A look-up table 704 receives the sum from adder 712 (the index value) and produces a displacement value, as will be described in more detail below.  The displacement value from the table 704 is then added, by modulo-N adder 714, to the value applied to the input 708 to produce a transformed data value at an output that is coupled to the input 708 of a subsequent stage 702 or to the output OUT of the system 700.  The combination of the adders 712, 714, and table 704 function as the electrical equivalent of a physical rotor 104.  The displacement values stored in each of the tables 704 numerically describe or model the physical wiring (the wiring of the input contacts 114 to the output contacts 114) of a corresponding rotor 104 shown in FIG. 1.  For example, using the rotor wirings shown in FIG. 1, the following displacement values can be determined from the rotor 104.sub.1 in stage 102.sub.1 starting with contact A, following the wiring from left to right: 

 [0060] It is desirable that each rotor 104 provides a high level of diffusion, i.e., an apparently random mapping of an input to output.  The fewer patterns in the mapping, the more difficult it is to decrypt the ciphertext without the key.  However, known rotor designs, such as those used in the well-known German Enigma cryptographic systems, have a series of "loops" or "cycles" that were used to help identify which one of six rotors was used as the most frequently stepped rotor (the "fast" rotor) during an encryption.  The loops formed a pattern in the encryption ciphertext, thereby allowing for a quick identification of which ones of rotors were used.  As such, the loops formed by the rotor are a "fingerprint" of the rotor.  As used herein, a loop is the number of complete circuits the rotor has when the output terminals of the rotor are fed back to the corresponding input terminals.  For example, using the rotor 104.sub.1 in stage 102.sub.1, there are three loops, one from terminal A to terminal A (abbreviated A-A, shortened to just A), and one from terminals B to E to C to H and then back to B (abbreviated B-E-C-H), and one from terminals D to G to F and back to D (abbreviated D-G-F).  For the rotor 104.sub.2 in stage 102.sub.2, there are three loops (A-C-G-H-F, B-D, and E), and for the final rotor in stage 102.sub.M, there are two loops (A-D-H-G-C, and B-E-F). 
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
February 22, 2022

/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154